Order entered August 1, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00649-CV

                      IN THE INTEREST OF A.B., A MINOR CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC 17-00525 -W

                                           ORDER
       Before the Court is appellant’s July 30, 2018 motion to extend time for filing brief. We

GRANT the motion to the extent we ORDER the brief be filed no later than August 13, 2018.

As this is an accelerated appeal from a parental termination case, further extension requests will

be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE